UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2205



JUAN TORRES    ARELLANO,   a/k/a   Juan   Arellano
Torres,

                                                            Petitioner,

          versus


TOM RIDGE, Secretary, U.S.         Department of
Homeland   Security; ALBERTO        R.  GONZALES,
Attorney General,

                                                            Respondents.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-692-560)


Submitted:    April 6, 2005                      Decided:   May 4, 2005


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Satnam Singh, LAW OFFICE OF SATNAM SINGH, Norfolk, Virginia, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Michelle
Gorden, Andrea Steward, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Juan Torres Arellano, a native and citizen of Mexico,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the immigration judge’s denial of a

motion to reopen as untimely.              Arellano sought rescission of a

final     order   of     deportation    entered    in   absentia.          We    have

jurisdiction under 8 U.S.C. § 1105a(a) (1994),* and we deny the

petition for review.

             Having reviewed the record and briefs, we conclude that

the Board did not abuse its discretion in affirming the immigration

judge’s denial of the motion to reopen as untimely.                   The record

reveals that Arellano received actual notice of the hearing and did

not     timely    move    to   reopen      in    accordance    with    8        U.S.C.

§ 1252b(c)(3)(A) (1994); see also 8 C.F.R. § 1003.23(b)(4)(iii)

(2004).

             Accordingly,      we   deny   the    petition    for   review.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                PETITION DENIED



      *
      We note that 8 U.S.C. §§ 1105a, 1252b, were repealed by the
Illegal Immigration Reform and Immigrant Responsibility Act of
1996, Pub. L. No. 104-128, 110 Stat. 3009 (IIRIRA), effective
April 1, 1997. Because this case was in transition at the time the
IIRIRA was passed, these provisions are still applicable under the
terms of the transitional rules contained in IIRIRA § 309(a), (c).

                                       - 2 -